Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 6/15/2022.  These drawings are accepted.
Allowable Subject Matter
Claims 1-6, 8-13, and 15 allowed.
The following is an examiner’s statement of reasons for allowance: The application has not been rejected using prior art because no prior art, nor reasonable combination thereof, could be found which disclose or suggest an accessory mount on a gas turbine engine for an electric generator, the generator having a closure with both a v-band flange and a fastener pattern located radially between the shaft aperture and the v-band flange, the closure having a disk body with a drive face on one face and an anti-drive face on an axially opposite face of the disk body, wherein each of the fasteners extend actually through the closure from the drive face to the anti-drive face.
The closest prior art of record is Troeger (2699343) and Huang (US-Pub 2013/0207395). Both Troeger (second annotated figure below) and Huang (first annotated figure below) disclose having both a v-band flange (see annotated figures below) and a fastener pattern (see annotated figures below) to secure an electric generator closure to an accessory mount. They also disclose the generator closure having a drive face (see annotated figures below) and anti-drive (see annotated figures below) face. However both of them have a large gap between the drive face and anti-drive face. And one of ordinary skill in the art would not be motivated to have the fastener pattern extend all the way from the drive face to the anti-drive face due to the extremely long length of fastener that would be required to bridge that gap.

    PNG
    media_image1.png
    558
    459
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    266
    304
    media_image2.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN V MEILLER whose telephone number is (571)272-9229.  The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on 571-272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.V.M./               Examiner, Art Unit 3741                                                                                                                                                                                         
	
	/ANDREW H NGUYEN/               Primary Examiner, Art Unit 3741